Walker, J. The appellants urge a reversal of this judgment because the court below rejected the book of the town ordinances as evidence. The bill of exceptions fails to show that it contained an ordinance creating the offense of an assault, or providing for its punishment. The fact that the charter authorized the town to adopt such an ordinance, and prescribe for its punishment, did not render the appellee liable to a penalty. Until the town adopted such an ordinance, and it had been published as required by the charter, the town could not recover any penalty for the commission of an assault. Even had an ordinance been regularly adopted and published, the court could not judicially know it, but it should have been proved as any other fact. The bill of exceptions fails to show that the ordinances contained in the book offered in evidence, had been published in the manner and for the period required by the charter. Nor was there any offer on the part of appellants to make such proof. Until such proof was made, the ordinance was not admissible, although all the other requirements of the charter had been fully performed. Until they were adopted and published in the manner prescribed by the charter, they had no force, and no person was bound to their observance. It was a performance of those acts which imparted to them their vitality. There was, therefore, no error in rejecting this book as evidence. The bill of exceptions fails to state that it contains all of the evidence in the case, and in the absence of such a statement, the presumption is that there was sufficient evidence to sustain the finding of the court below. The judgment of the Circuit Court must therefore be affirmed. Judgment affirmed.